Exhibit 10.22

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
                    , 2006, (the “Effective Date”) by and between Petrohawk
Energy Corporation, a Delaware corporation (the “Company”) and
                     (the “Executive”).

WITNESSETH:

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1.    Term of Employment. The Company shall employ the Executive in the capacity
set forth herein for a term of two (2) years, commencing on the Effective Date
and ending on the second anniversary of the Effective Date (such two year period
as may be terminated earlier or extended as provided for herein to be referred
to herein as the “Term”). Beginning on the first anniversary date of the
Effective Date and on each anniversary date of the Effective Date thereafter,
the Term shall be automatically extended one additional year unless either party
gives written notice to the other at least six months prior to such anniversary
of the Effective Date that the Term of this Agreement shall cease to be so
extended.

2.    Duties of the Executive. During the Term, the Executive shall serve as
                     of the Company and shall devote his full time, attention,
and effort to performing the customary duties and responsibilities of such
office, including those duties and responsibilities assigned to him by the
[board of directors][Chief Executive Officer] of the Company [(the “Board”)],
from time to time. The Executive agrees to use his best efforts to perform all
duties and responsibilities that are required to fully and faithfully execute
the offices and positions held by him. The Executive shall be entitled to devote
a reasonable amount of time to civic and community affairs and the management of
his personal investments so long as these other activities do not, in the
judgment of the [Chief Executive Officer][Board], inhibit or prohibit the
performance of the Executive’s duties hereunder or violate any provisions of
this Agreement or policies of the Company, including, but not limited to those
provisions relating to non-competition and non-disclosure. Unless otherwise
agreed to by the Executive, the Executive shall be based at the Company’s
principal executive offices located in the metropolitan area of Houston, Texas.

3.    Compensation. As compensation for the services to be rendered by the
Executive for and on behalf of the Company hereunder, the Executive shall be
entitled to the following (collectively referred to hereinafter as “Total
Compensation”):

 

  (a)

Base Compensation. A base salary in an annual rate of                     
Dollars ($                    ) (as adjusted in accordance with the provisions
of this Agreement, “Base Compensation”) will be paid to the Executive at such



--------------------------------------------------------------------------------

intervals as may be established by the Company for payment of its employees
under its normal payroll practices. Base Compensation payments shall be subject
to all applicable federal and state withholding, payroll and other taxes, and
all applicable deductions for benefits as may be required by law or Executive’s
authorization. The Base Compensation shall be reviewed periodically by the
[compensation committee of the board of directors of the Company (the
“Board”)][Compensation Committee of the Board (“Compensation Committee”)] and
may be increased from time to time as the Board may deem appropriate in its
reasonable discretion.

 

  (b) Bonus. In addition to the Base Compensation, the Executive shall be
eligible to receive one or more bonuses to be determined by the Compensation
Committee in its sole discretion based on performance criteria to be adopted by
the Compensation Committee.

4.    Other Benefits. In addition to the Total Compensation to be paid to the
Executive as provided for herein, the Executive shall also be entitled to the
following benefits:

 

  (a) Equity Compensation. The Executive may, as determined by the Compensation
Committee in its discretion, periodically receive grants of stock options,
restricted stock or other equity related awards from the Company’s various stock
compensation plans, subject to the terms and conditions thereof.

 

  (b) Business Expenses. The Company shall reimburse the Executive for all
reasonable business expenses incurred by the Executive in the performance of his
duties, provided that the Executive provides adequate documentation required by
law and by the policies and procedures of the Company, as adopted and amended
from time to time. The Executive acknowledges and agrees that all such expenses
will be subject to the oversight of the Audit Committee of the Board.

 

  (c) Other Fringe Benefits. Except as otherwise specifically provided to the
contrary in this Agreement, the Executive shall be provided with the welfare
benefits and other fringe benefits to the same extent and on the same terms as
those benefits are provided by the Company from time to time to the Company’s
other senior executive officers, including, but not limited to, vacation,
participation in various health, retirement, life insurance, disability
insurance or other employee benefit plans or programs, subject to regular
eligibility requirements with respect to each such benefit plans or programs, as
well as other benefits or perquisites as may be approved by the Board; provided,
however, that the Company shall not be required to provide a benefit under this
subparagraph (c) if such benefit would duplicate (or otherwise be of the same
type as) a benefit specifically required to be provided under another provision
of this Agreement. In addition, Executive shall be provided with the benefits
set forth on Exhibit “A”.

 

  [(d) Directorship. During the Term (a) executive will be nominated as a
director of the Company, and (b) the Company shall use its best efforts to cause
Executive to be elected, appointed, or re-elected or re-appointed, as a director
of the Company.]

 

2



--------------------------------------------------------------------------------

5.    Confidential Information. The Executive acknowledges that, during the
course of his employment, he will have access to and will receive information
which constitutes trade secrets, is of a confidential nature, is of great value
to the Company and/or is a foundation on which the business of the Company is
predicated. With respect to all such Confidential Information (as defined
hereafter), the Executive agrees, during the Term and thereafter, not to
disclose such Confidential Information to any person other than an employee,
counsel or advisor of the Company or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
his duties hereunder nor to use such Confidential Information for any purpose
other than the performance of his duties hereunder. For purposes of this
Agreement, “Confidential Information” shall include all data or material
(regardless of form) with respect to the Company or any of its assets,
prospects, business activities, officers, directors, employees, borrowers, or
clients which is: (a) a trade secret, as defined by the Uniform Trade Secrets
Act; (b) provided, disclosed, or delivered to the Executive by the Company, any
officer, director, employee, agent, attorney, accountant, consultant, or other
person or entity employed by the Company in any capacity, any client, borrower,
advisor, or business associate of the Company, or any public authority having
jurisdiction over the Company or any business activity conducted by the Company;
or (c) produced, developed, obtained or prepared by or on behalf of the
Executive or the Company (whether or not such information was developed in the
performance of this Agreement). Notwithstanding the foregoing, the term
“Confidential Information” shall not include any information, data or material
which, at the time of disclosure or use, was generally available to the public
other than by a breach of this Agreement, was available to the party to whom
disclosed on a non-confidential basis by disclosure or access provided by the
Company or a third party without breaching any obligations of the Company or
such third party, or was otherwise developed or obtained legally and
independently by the person to whom disclosed without a breach of this
Agreement. The rights and obligations of the parties under this paragraph shall
survive the expiration or termination of this Agreement for any reason.

6.    Proprietary Matters. The Executive expressly agrees that any and all
improvements, inventions, discoveries, processes, or know-how that are generated
or conceived by the Executive during the Term, whether conceived during the
Executive’s regular working hours or otherwise, will be the sole and exclusive
property of the Company. Whenever requested by the Company (either during the
Term or thereafter), the Executive will assign or execute any and all
applications, assignments and/or other documents, and do all things which the
Company reasonably deems necessary or appropriate, in order to permit the
Company to: (a) assign and convey, or otherwise make available to the Company,
the sole and exclusive right, title, and interest in and to said improvements,
inventions, discoveries, processes or know-how; or (b) apply for, obtain,
maintain, enforce and defend patents, copyrights, trade names, or trademarks of
the United States or of foreign countries for said improvements, inventions,
discoveries, processes, or know-how. However, the improvements, inventions,
discoveries, processes, or know-how generated or conceived by the Executive and
referred to in this paragraph (except those which may be included in the
patents, copyrights, or registered trade names or trademarks of the Company)
will not be exclusive property of the Company at any time after having been
disclosed or revealed or have otherwise become available to the public or to a
third party on a non-confidential basis other than by a breach of this
Agreement, or after they have been independently developed or discussed without
a breach of this Agreement by a third party who has no obligation to the
Company.

7.    Non-Competition. As part of the consideration for the compensation and
benefits to be paid to the Executive hereunder, and in order to protect the
Confidential Information, business goodwill and business opportunities of the
Company, the Executive agrees that, during the Term, he will not, directly or
indirectly, engage in or become interested financially in, as a principal,
employee, partner,

 

3



--------------------------------------------------------------------------------

contractor, shareholder, agent, manager, owner, advisor, lender, guarantor,
officer, or director, any business (other than the Company) that is engaged in
leasing, acquiring, exploring, producing, gathering, or marketing hydrocarbons
and/or related products; provided, however, that the Executive shall be entitled
to continue to invest in those entities as set forth on Exhibit “B” and to
invest in stocks, bonds, or other securities in any such business (without
participating in such business) if: (a) such stocks, bonds, or other securities
are listed on any United States securities exchange or are publicly traded in an
over the counter market; and such investment does not exceed, in the case of any
capital stock of any one issuer, five percent (5%) of the issued and outstanding
capital stock, or in the case of bonds or other securities, five percent (5%) of
the aggregate principal amount thereof issued and outstanding; or (b) such
investment is completely passive and no control or influence over the management
or policies of such business is exercised.

The parties to this Agreement agree that the limitations contained in this
paragraph 7 with respect to time, geographical area, and scope of activity are
reasonable. However, if any court shall determine that the time, geographical
area, or scope of activity of any restriction contained in this paragraph 7 is
unenforceable, it is the intention of the parties that such restrictive
covenants set forth herein shall not thereby be terminated but shall be deemed
amended to the extent required to render it valid and enforceable.

8.    Non-Solicitation. Executive agrees that he will not, at any time during
the Term, or at any time within six (6) months after the termination of his
employment, for his own account or benefit or for the account or benefit of any
other person, firm or entity, directly or indirectly, solicit for employment or
hire any employee of the Company (or any person who was an employee of the
Company in the 90 day period prior to such solicitation) or induce any employee
of the Company (or any person who was an employee of the Company in the 90 day
period prior to such inducement) to terminate his employment with the
Company. Notwithstanding the above, the restrictions relating to persons
employed in the 90 day period referenced in the parentheticals in the
immediately preceding sentence shall not apply to an employee that was a party
to an employment agreement with the Company and who terminates his employment
for Good Reason or is terminated by the Company without Cause.

9.    Injunctive Relief. The Executive acknowledges and agrees that any
violation of paragraph 7 or paragraph 8 of this Agreement would result in
irreparable harm to the Company and, therefore, agrees that, in the event of an
actual, suspected, or threatened breach of paragraph 7 or paragraph 8 of this
Agreement, the Company shall be entitled to an injunction restraining the
Executive from committing or continuing such actual, suspected or threatened
breach. The parties acknowledge and agree that the right to such injunctive
relief shall be cumulative and shall not by in lieu of, or be construed of a
waiver of the Company’s right to pursue, any other remedies to which it may be
entitled in law or in equity.

10.    Termination of Employment. The Executive’s employment by the Company may
be terminated, without breach of this Agreement, in accordance with the
provisions set forth below:

 

  (a)

Death. If the Executive dies during the Term and while in the employ of the
Company, this Agreement shall automatically terminate and the Company shall have
no further obligations to the Executive or his estate except that the Company
shall pay to the Executive’s estate any unpaid portion of his Base Compensation
and benefits accrued through the date of death and at the discretion of the
Compensation Committee, a bonus, if any. All such payments to the Executive’s
estate shall be made in the same manner and at the same time

 

4



--------------------------------------------------------------------------------

 

as the Executive’s Base Compensation would have been paid to him had he not
died.

 

  (b) Disability. The Company may terminate the Executive’s employment in the
event of the Executive’s disability, which shall be defined in accordance with
any disability policy maintained by the Company. In the event the Company does
not maintain a disability policy, it shall be defined as the inability of the
Executive, despite any reasonable accommodation required by law, due to bodily
injury or disease or any other physical or mental incapacity, to perform the
services required hereunder for a period of 120 consecutive days. In the event
of a termination pursuant to this paragraph 10(b), the Company shall be relieved
of all of its obligations under this Agreement, except that the Company shall
pay to the Executive or his estate in the event of his subsequent death, any
unpaid portion of the Executive’s Base Compensation and benefits accrued through
the date of such termination and at the discretion of the Compensation
Committee, a bonus, if any. All such payments to the Executive or his estate
shall be made in the same manner and at the same time as his Base Compensation
would have been paid to him had he not become disabled.

 

  (c) Termination by the Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause (defined hereafter), but only after:
(a) giving the Executive written notice of the failure or conduct which the
Company believes to constitute Cause; and (b) with respect to (i) through
(iii) below, providing the Executive a reasonable opportunity, and in no event
more than thirty (30) days, to cure such failure or conduct. In the event the
Executive does not cure the alleged failure or conduct within the time frame
provided for such cure by the Company, the Company shall send him written notice
specifying the effective date of termination. The failure by the Company to set
forth in the notice referenced in this paragraph 10(c) any fact or circumstance
which contributes to a showing of Cause shall not waive any right of the Company
to assert, or preclude the Company from asserting, such fact or circumstance in
enforcing its rights hereunder. For purposes of this Agreement, “Cause” shall
mean:

 

  (i) The willful failure by the Executive to perform his duties in any material
respect as required hereunder (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness or disability) or the
commission by Executive of an act of willful misconduct in any material respect
with respect to the Company; or

 

  (ii) The engaging by Executive in conduct which is demonstrably and materially
injurious to the Company and/or its subsidiaries or affiliates; or

 

  (iii)

The willful engaging, or failure to engage, by the Executive in conduct which is
in material violation of

 

5



--------------------------------------------------------------------------------

 

any term of this Agreement or the terms of any of the Company’s written policies
and procedures; or

 

  (iv) The Executive having been convicted of a felony or having been convicted
of, or entered a plea of nolo contendere to, a crime involving deceit, fraud,
perjury or embezzlement.

For purposes of this paragraph 10(c), no act, or failure to act, shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Company.

In the event of the Executive’s termination by the Company for Cause hereunder,
the Executive shall be entitled to no severance or other termination benefits
except for any unpaid portion of the Executive’s Base Compensation and benefits
accrued through the date of termination.

 

  (d) Termination by the Company Without Cause. The Company may also terminate
the Executive’s employment under this Agreement without Cause by providing at
least thirty (30) days’ written notice of such termination to the Executive. A
termination of this Agreement by the Company without Cause shall entitle the
Executive to payments and other benefits as specified in paragraph 10(g) or
10(h), as applicable.

 

  (e) Termination by the Executive for Good Reason. The Executive shall be
entitled to terminate this Agreement and his employment with the Company at any
time upon thirty (30) days written notice to the Company for “Good Reason”
(defined hereafter). For purposes of this Agreement, “Good Reason” shall mean:

 

  (i) The material breach by the Company of any of its obligations hereunder
that goes uncured thirty (30) days after written notice by Executive to the
Company to such effect; or

 

  (ii) A reduction in the Base Compensation payable to the Executive; or

 

  (iii) Any material diminution of Executive’s position with the Company
including Executive’s status, office, title, responsibilities and reporting
requirements; or

 

  (iv) The failure by the Company to continue in effect any compensation or
benefit plan in which the Executive participates and which is material to the
Executive’s total compensation unless an equitable arrangement has been made
with respect to such plan; or

 

6



--------------------------------------------------------------------------------

  (v) Any occurrence which causes the Executive to have, as his principal place
of employment, a location other than the metropolitan area of Houston, Texas.

A termination of this Agreement by the Executive for Good Reason shall entitle
the Executive to payments and other benefits as specified in paragraph 10(g) or
10(h), as applicable.

 

  (f) Termination by the Executive Without Good Reason. The Executive may also
terminate his employment under this Agreement without Good Reason by providing
at least thirty (30) days’ written notice of such termination to the Company. In
such event, and except in the case of a termination by the Executive without
Good Reason as set forth in paragraph 10(g) below, the Executive shall not be
entitled to any further compensation other than any unpaid portion of the
Executive’s Base Compensation and benefits accrued through the date of
termination. At the Company’s option, the Company may pay to the Executive the
Base Compensation and benefits that the Executive would have received during
such thirty (30) day period in lieu of requiring the Executive to remain in the
employment of the Company for such thirty (30) day period.

 

  (g) Termination by the Executive or the Company Upon a Change of Control;
Termination Benefits Upon Termination by the Executive or the Company Upon a
Change of Control. The Executive may also terminate his employment under this
Agreement within a two-year period after a Change of Control (as defined
hereafter) without Good Reason or for Good Reason by providing written notice of
such termination to the Company. Unless if this Agreement is earlier terminated
due to the death or disability of the Executive in accordance with paragraph
10(a) or 10(b) of this Agreement, in the event that (i) the Executive terminates
this Agreement within a two-year period after the occurrence of a Change of
Control without Good Reason or for Good Reason, or (ii) the Company terminates
this Agreement without Cause within a two-year period after the occurrence of a
Change of Control, then the Company shall pay the Executive, (a) any unpaid
portion of the Executive’s Base Compensation and benefits accrued through the
date of termination, (b) a severance payment equal to [two (2) times][one
(1) time] the amount of the highest Total Compensation paid to the Executive in
any calendar year during Executive’s employment with the Company (which amount
shall be paid within five (5) days after the date of termination), (c) for a
[two (2)][one (1)] year period immediately following the termination, the
Company shall continue to maintain and pay the premiums for Executive’s medical
and dental benefits for him and his family with coverage that is at least as
favorable as the coverage being provided immediately prior to the termination
(if continued coverage is not permitted under the Company’s insurance plans,
then the Company will provide Executive with substantially similar insurance
through another carrier or reimburse Executive for the full cost of obtaining
such insurance which reimbursement amount shall be paid within five (5) days of
Executive’s furnishing the Company with evidence of the cost of such insurance),
and (d) all stock options and other incentive awards held by

 

7



--------------------------------------------------------------------------------

 

Executive will become fully vested and immediately exercisable and all
restrictions on any restricted stock held by Executive will be removed.

 

  (h) Termination Benefits Upon Termination by the Company without Cause or
Termination by the Executive for Good Reason Not in Connection with a Change of
Control. In the event that (i) the Company terminates this Agreement without
Cause as described in paragraph 10(d) above or (ii) the Executive terminates
this Agreement for Good Reason as described in paragraph 10(e) above, and in
each case, at the time of termination, no Change of Control of the Company had
occurred within a two-year period prior to the termination or no payments are
otherwise required to be made by the Company pursuant to paragraph 10(g), then
the Company shall pay the Executive (a) any unpaid portion of the Executive’s
Base Compensation and benefits accrued through the date of such termination, and
at the discretion of the Compensation Committee, a bonus, if any, (b) a
severance payment equal to the amount of the highest Total Compensation paid to
the Executive in any calendar year during Executive’s employment with the
Company (which amount shall be paid within five (5) days after the date of
termination), (c) for a one (1) year period immediately following the
termination, the Company shall continue to maintain and pay the premiums for
Executive’s medical and dental benefits for him and his family with coverage
that is at least as favorable as the coverage being provided immediately prior
to the termination (if continued coverage is not permitted under the Company’s
insurance plans, then the Company will provide Executive with substantially
similar insurance through another carrier or reimburse Executive for the full
cost of obtaining such insurance which reimbursement amount shall be paid within
five (5) days of Executive’s furnishing the Company with evidence of the cost of
such insurance), and (d) all stock options and other incentive awards held by
Executive will become fully vested and immediately exercisable and all
restrictions on any restricted stock held by Executive will be removed.

 

  (i) Return of Confidential Information and Company Property. Upon termination
of the Executive’s employment for any reason, the Executive shall immediately
return all Confidential Information and other Company property to the Company.

 

  (j) Change of Control. For purposes of this Agreement, “Change of Control”
shall mean the first to occur of any of the following events:

 

  (i) Any “person” or “group (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than 35% of the total voting power of the outstanding
voting stock of the Company; for purposes of this subparagraph (i) the following
acquisitions will not constitute a Change of Control: any acquisition by the
Company or any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company;

 

8



--------------------------------------------------------------------------------

  (ii) The Company is merged with or into or consolidated with another Person
and, immediately after giving effect to the merger or consolidation, one or both
of the following occurs: (a) less than 50% of the total voting power of the
outstanding voting stock of the surviving or resulting Person is then
“beneficially owned” (within the meaning of Rule 13d-3 under the Exchange Act)
in the aggregate by the stockholders of the Company immediately prior to such
merger or consolidation, and (b) the individuals who were members of the Board
immediately prior to the execution of the agreement providing for the merger or
consolidation do not constitute at least a majority of the members of the board
of directors of the surviving or resulting Person;

 

  (iii) The Company sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substantially all of the Company assets (either in one
transaction or a series of related transactions) (other than transfers to an
entity or entities controlled by the Company);

 

  (iv) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose (1) election, (2) appointment or (3) nomination for
election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for purposes of this definition, any such individual whose initial
assumption of office occurs as a result of an actual or publicly threatened
election contest with respect to the election or removal of directors or other
actual or publicly threatened solicitation of proxies or consents by or on
behalf of a person or group other than the Board; or

 

  (v) a complete liquidation or dissolution of the Company.

Notwithstanding any other provision of this Agreement, Executive and the Company
agree that the consummation of the proposed transaction between the Company and
KCS Energy, Inc. shall not be deemed a Change of Control hereunder.

 

9



--------------------------------------------------------------------------------

11.    Gross-Up Payment; 409A.

 

  (a) Gross-Up Payment. In the event that it is determined that any payment
award, benefit (or any acceleration of any payment, award, benefit or
distribution) made or provided to or for the benefit of Executive in connection
with this Agreement, or Executive’s employment with the Company or the
termination thereof, but determined without regard to any additional payments
required under this paragraph 11) (a “Payment”) is subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) or any interest or penalties related to such excise tax (collectively,
the “Excise Tax”), the Executive will be entitled to receive an additional
payment (a “Gross-Up Payment”) from the Company. The Gross-Up Payment will be
equal to the amount of the Excise Tax.

 

  (b) Determination. Subject to the provisions of paragraph 11(c), all
determinations required to be made under this paragraph 11 (including whether
and when a Gross-Up Payment is required) will be made by a nationally recognized
certified public accounting firm designated by the Company (the “Accounting
Firm”). The Accounting Firm will provide detailed supporting calculations both
to the Company and the Executive within fifteen (15) business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is reasonably requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting a Change of Control, the Executive will be entitled to
appoint another nationally recognized accounting firm reasonably acceptable to
the Company to make the determination required under this paragraph 11 (which
accounting firm will then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm will be paid by the Company. Any
Gross-Up Payment required to be paid under this paragraph 11 will be paid by the
Company to the Executive within five (5) days after the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm will
be binding on the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm, the Gross-Up Payment made by the Company
may be less than actually required (the “Underpayment”) consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to paragraph 11(c) below and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
will determine the amount of the Underpayment that has occurred and any such
Underpayment will be promptly paid by the Company to or for the benefit of the
Executive.

 

  (c)

Contest of Claims. The Executive will notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of a Gross-Up Payment. Such notification will be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim (provided, however, that the failure to
provide such notification within such period as provided herein shall not
relieve the Company of its obligations under this paragraph 11 except to the
extent that the Company is materially prejudiced thereby) and will apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. The Executive will not pay such claim prior to the
expiration of the thirty (30) day period following the date on which the
Executive notifies the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Executive in writing prior to the expiration of such thirty (30) day period
(or such shorter period ending on the date that any payment of taxes with
respect to such

 

10



--------------------------------------------------------------------------------

 

claim is due) that the Company desires to contest such claim, the Executive
will: (i) provide to the Company any information reasonably requested by the
Company relating to such claim; (ii) take such action in connection with
contesting such claim as the Company reasonably requests in writing including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company; (iii) cooperate with the Company
in good faith as necessary to effectively contest such claim; and (iv) permit
the Company to participate in any proceedings relating to such claim. The
Company will bear and pay directly all costs and expenses (including additional
interest, penalties, accountant’s and legal fees) incurred in connection with
such contest of the claim and shall indemnify, defend and hold harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions,
the Company will control all proceedings related to such contested claim, may at
its sole option pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may at its sole option either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner. The Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company reasonably determines. If the Company directs the
Executive to pay a claim and sue for a refund, the Company will be required to
advance the amount of such payment to the Executive on an interest-free basis
and agrees to indemnify and hold the Executive harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance, provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contested claim will be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Executive will be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

  (d) Refunds. If, after the receipt by the Executive of an amount advanced by
the Company pursuant to paragraph 11(c) above, the Executive becomes entitled to
receive any refund with respect to such claim the Executive shall promptly pay
to the Company the amount of such refund attributable to the Excise Tax on the
Payment.

 

  (e)

Section 409A. In the event any payments to the Executive required to be made
pursuant to any provisions of this Agreement are determined, in whole or in
part, to constitute “nonqualified deferred compensation: (“NQDC”) within the
meaning of Section 409A of the Code, then the portion (which may be all) of such
payments that constitute NQDC will not be paid before the date which is six
(6) months after the Executive’s “separation from service” (as such term is
defined in Section 409A of the Code). The determination of whether and what
amount of any payments to the Executive required to be made pursuant to any
provisions of this Agreement constitute NQDC shall be made by the board of
directors of the Company in consultation with legal counsel, and any such

 

11



--------------------------------------------------------------------------------

 

determination shall be final and binding on the Company and the Executive. The
Company makes no representation as to whether any such payment or any part
thereof constitutes or may constitute NQDC. Neither the Company nor any of its
directors, officers, employees, agents, or professional advisers shall have any
liability to the Executive or any other person for any amounts incurred by the
Executive or any such other persons by reason of the determination made by the
Board pursuant to this paragraph 11(e) or any action taken or omitted by the
Board, the Company or any of the Company’s directors, officers, employees,
agents or professional advisers in the course of or as a result of making such
determination.

12.    Assistance with Claims. The Executive agrees that, for the period
beginning on the Effective Date, and continuing for a reasonable period after
the termination or expiration of this Agreement for any reason, the Executive
will assist the Company in the defense of any claims that may be made against
the Company and will assist the Company in the prosecution of any claims that
may be made by the Company, to the extent such claims may relate to services
performed by the Executive for the Company. The Executive agrees to promptly
inform the Company if the Executive becomes aware of any lawsuits or potential
claims that may be filed against the Company. For all assistance occurring after
termination of the Executive’s employment by the Company, the Company agrees to
provide reasonable compensation to the Executive for such assistance. The
Executive also agrees to promptly inform the Company if asked to assist in any
investigation of the Company (or its actions) that may relate to services
performed by the Executive for the Company, regardless of whether a lawsuit has
been filed against the Company with respect to such investigation.

13.    Successors and Assigns. The Company will require any successor (whether
direct or indirect) to all or substantially all of the business and assets of
the Company (“Successor”) of any corporation which becomes the ultimate parent
corporation of the Company or any such Successor (the “Ultimate Parent”) to
expressly assume and agree in writing satisfactory to the Executive to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no succession had taken place; provided, however, that
express assumption shall not be required where this Agreement is assumed by
operation of law. After the death or disability of the Executive, all his rights
hereunder shall inure to the benefit of, and be enforceable by, his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. Except as otherwise provided herein, the
Executive’s rights and obligations may not be assigned without the prior written
consent of the Company.

14.     Governing Law. It is understood and agreed that the construction and
interpretation of this Agreement shall at all times and in all respects be
governed by the laws of the State of Texas. The parties hereto hereby
irrevocably submit to the exclusive jurisdiction of the courts of the State of
Texas and the federal courts of the United States of America located in Texas,
and appropriate appellate courts therefrom, over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby, and
each party hereby irrevocably agrees that all claims in respect to such dispute
or proceeding may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute. Each of the parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. This consent to
jurisdiction is being given solely for purposes of this Agreement and is not
intended to, and shall not, confer consent to jurisdiction with respect to any
other dispute in which a party to this Agreement may

 

12



--------------------------------------------------------------------------------

become involved. Each of the parties hereto hereby consents to process being
served by any party to this Agreement in any suit, action, or proceeding of the
nature specified above by the mailing of a copy thereof in the manner specified
by the provisions of paragraph 15 below.

15.    Notice. All notices required or permitted under this Agreement shall be
in writing and shall be deemed effective: (i) upon delivery, if delivered in
person; (ii) upon delivery to Federal Express or other similar courier service,
marked for next day delivery, addressed as set forth below; (iii) upon deposit
in United States Mail if sent by registered or certified mail, return receipt
requested, addressed as set forth below; or (iv) upon being sent by facsimile
transmission, provided an original is mailed the same day by registered or
certified mail, return receipt requested:

 

If to the Company:

  Petrohawk Energy Corporation   1100 Louisiana, Suite 4400   Houston, TX 77002
  Attn: President   Fax No. (832) 204-2877  

If to the Executive:

  __________________   __________________   __________________

16.     Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any one or more of the
provisions of this Agreement shall not affect the validity and enforceability of
the other provisions.

17.     Entire Agreement. This Agreement contains the entire agreement and
understanding by and between the Company and the Executive with respect to the
employment of the Executive, and no representations, promises, agreements, or
understandings, written or oral, not contained herein shall be of any force or
effect. No waiver of any provision of this Agreement shall be valid unless it is
in writing and signed by the party against whom the waiver is sought to be
enforced. No valid waiver of any provision of this Agreement at any time shall
be deemed a waiver of any other provision of this Agreement at such time or any
other time.

18.    Modification. No amendment, alteration or modification to any of the
provisions of this Agreement shall be valid unless made in writing and signed by
both parties.

19.     Paragraph Headings. The paragraph headings have been inserted for
convenience only and are not to be considered when construing the provisions of
this Agreement.

20.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.

21.     Release of Claims. No payments shall be made to Executive under
paragraphs 10(g) or 10(h) of this Agreement unless and until Executive shall
sign and deliver to the Company an agreement in a form reasonably satisfactory
to the Company pursuant to which Executive agrees to release all claims he may
have against the Company, other than (i) claims with respect to the
reimbursement of business expenses or with respect to benefits which are in each
case to continue in effect after

 

13



--------------------------------------------------------------------------------

termination or expiration of this Agreement in accordance with the terms of this
Agreement, (ii) claims he may have as a holder of options to acquire equity
securities of the Company (which shall be governed by the documents by which
Executive was granted such options) and (iii) claims he may have as a
stockholder of the Company.

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
on the day and year first above written.

 

“COMPANY”      “EXECUTIVE” Petrohawk Energy Corporation          
By:_______________________________     
_________________________________________

Name:_____________________________

     Title:______________________________     

 

14



--------------------------------------------------------------------------------

EXHIBIT “A”

 

15



--------------------------------------------------------------------------------

EXHIBIT “B”

 

16